Title: General Orders, 23 January 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Jany 23rd 1777.
Colchester.Dumfries.


Major Proctor is directed to inspect and arrange the Artillery, in such manner as he shall think best, for the defence of this place, taking care to have such repairs immediately made, as may be wanting, with horses allotted to each piece, and all necessary harness ready.

The Brigadiers, and Colonels commanding Brigades, to make Returns of their men, to morrow morning.
